MEMORANDUM**
Benjamin Cabrera-Rivera, a native and citizen of Mexico, petitions for review from the Board of Immigration Appeals’ affirmance without opinion pursuant to 8 C.F.R. § 3.1(a)(7) of the Immigration Judge’s denial of his application for asylum and withholding of deportation. Cabrera-Rivera’s sole contention on appeal is that the BIA’s decision without opinion fails to comport with due process requirements. This assertion is foreclosed by by this court’s decision in Carriche v. Ashcroft, 350 F.3d 845, 850-52 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.